DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2020 has been entered.
 

Response to Amendment
 	In light of Applicant's submission filed July 06, 2020, the Examiner has maintained and updated the 35 USC § 101 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 - 9, 12 - 20, 23 - 26, are rejected under 35 
Claims 1 and 12
 	tracking, , usage history of a user at an eCommerce retailer website;
 	tracking, static information about the user;

 	for each respective promotion in a plurality of promotions:
 	accessing the usage history of the user and the static information about the user; 
 	the usage history of the user:
 	using the static information about the user, to determine a probability of conversion for the user to be converted by the promotion of the plurality of promotions; and
 	assigning a weight to the promotion of the plurality of promotions based on the probability of conversion for the user to be converted by the promotion of the plurality of promotions; and
 	the at least one respective promotion from the plurality of promotions are randomly selected from the plurality of promotions; and a number of times a respective one of the at least one respective promotion from the plurality of promotions is caused to be displayed, is directly proportional to its weight, as assigned, as compared with weights, as assigned, of other respective promotions of the at least one respective promotion 	The limitations of independent claim 1 and 12, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a input devices, processors, machine learning algorithm, non-transitory storage devices, electronic device, website. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of storing, tracking, presenting, and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of devices, processors, machine learning algorithm, non-transitory storage devices, electronic device, website, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in

significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
all of the hardware and/or software can be conventional. Also [0031] states, “In many embodiments, consumer computer system(s) 302 can comprise one or more desktop computer devices, one or more wearable user computer devices, and/or one or more mobile devices, etc. At least paii of central computer system 301 can be located remotely from consumer computer system” Also at [0032], discloses a mobile device can refer to a portable electronic device (e.g., an electronic device easily conveyable by hand by a person of average size) with the capability to present audio and/or visual data (e.g., images, videos, music, etc.). For example, a mobile device can comprise at least one of a digital media player, a cellular telephone (e.g., a smartphone ), a personal digital assistant, a handheld digital computer device (e.g., a tablet personal computer device), a laptop computer device (e.g., a notebook computer device, a netbook computer device), a wearable user computer device, or another portable computer device with the capability to present audio and/or visual data (e.g., images, videos, music, etc.). Thus, in many examples, a mobile device can comprise a volume and/or weight sufficiently small as to permit the mobile device to be easily conveyable by hand.””
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 12
 	storing the usage history of the user at the one or more non-transitory storage devices;

significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	 Dependent claims 2 – 9, 11, 13-20, 23-26  when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. When considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. The dependent claims do not recite any additional elements and only further limit the previously identified abstract idea of the independent claims.  Thus the claims are not patent eligible.


Response to Arguments
Applicant's arguments filed July 06, 2020 have been fully considered but they are not persuasive. 	In regards to the applicant’s arguments regarding the 35 U.S.C 101 rejection, the applicant argues that the amended claims do not recite a judicial exception, the Examiner respectfully disagrees the claims recite an abstract idea that falls within the grouping of certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).   The applicant argues that the amended claims are not abstract due the added limitation of, “training a machine learning algorithm on training data comprising the usage history of the user;” The Examiner respectfully disagrees,  	The applicant further argues that the abstract idea identified by the office does not correspond to the limitations of amendment claims 1 and 12, the Examiner respectfully disagrees simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. The Examiner has attached documentation supporting this rationale.   	The applicant further argues that the additional elements reflect an improvement in the functioning of a computer, by citing Enfish and Core Wireless. Also the applicant argues an improvement to other technology or technical field, by arguing McRo, Thales Visionix, and Diehr. The Examiner respectfully disagrees to show an improvement of the computer or an improvement to other technology or technical field MPEP 2106.05(A) states. “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim. 	The applicant further argues that the claims contain additional elements that implement the judicial exception with a particular machine or manufacturer that is integral to the claims, the Examiner respectfully disagrees, the applicant’s specification states at [0028] system 300 can be implemented with hardware and/or software, as described herein. In some embodiments, part or all of the hardware and/or software can be conventional. Also [0031] states, “In many embodiments, consumer computer system(s) 302 can comprise one or more desktop computer devices, one or more wearable user computer devices, and/or one or more mobile devices, etc. At  (see MPEP 2106.05(h)). The applicant’s added limitation merely receives the data, uses the algorithm and then provides other data. The Examiner fails to see a transformation and/or reduce a particular article to a different states or thing. 	The applicant further argues the 101 rejection by stating that the claims contain additional elements and/or uses the judicial exception in some other meaningful way, the Examiner respectfully disagrees the claims amount to nothing more than an instructions to apply the abstract idea using a generic computer as stated above. (See MPEP 2106.05(f)) . 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/D.A.P/Examiner, Art Unit 3621       
                                                                                                                                                                                                 /John Van Bramer/Primary Examiner, Art Unit 3621